DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 11/3/2022.  Claims 1-8 are pending.
Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive.
Applicant argues Theurerkorn does not teach “the flexible element is leaned against the ring-shaped surface”.
The examiner corrects a typographical citation.  The ring-shaped surface should be 24  and not 70.  The rejection on page 2 of Non-final Office Action (mailed 8/5/2022) cited flexible element (O-ring 84) is leaned against the ring-shaped surface (24).  The body of the entire optic receptacle plug assembly is tubular, thus the cross section of the surfaces of the receptacle plug assembly would be a ring-shaped surface.  Thus, as shown in Fig. 5, the O-ring 84 is leaned against the ring-shaped surface (24).  Replicated Fig. 1 below shows the dust cap (24) is a ring-shaped structure.  The cross-sectional view of Fig. 5 shows the O-ring is leaned against the ring-shaped surface (24).
Applicant further argues Theuerkorn does not teach the cap applies an action force on the flexible element along axial direction of the adapter body because Theuerkorn shows a cap turning along the threads.  Thus, Theuerkorn teaches applying a radial force and not an axial force.
Theurerkorn teaches the dust cap (24) is tightened around the receptacle plug assembly by turning along the thread.  However, by each turn, the cap applies a radial force to form a complete seal over the receptacle plug assembly.  Therefore, the examiner finds applicant’s argument that Theurerkorn does not teach “the cap applies an action force on the flexible element along axial direction of the adapter body” not persuasive.
For the reasons above, the examiner maintains the grounds of rejection as previously presented.
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theuerkorn et al. (US 2006/0204178 A1, hereinafter “Theuerkorn”).
Claim 1.  Theuerkorn discloses a dust-proof adapter, comprising: an adapter body (38), having a first opening on a coupling side, a ring-shaped surface disposed around the first opening (50); a cap (24), detachably connected to the adapter body to protect the first opening; and a flexible element (O-ring 84), disposed in the cap, wherein when the cap covers on the first opening, the flexible element is leaned against the ring-shaped surface (24), and the cap applies an action force on the flexible element along axial direction of the adapter body.  

    PNG
    media_image1.png
    556
    575
    media_image1.png
    Greyscale

2. The dust-proof adapter of claim 1, wherein the adapter body has a lateral surface connected to the ring-shaped surface, and a plurality of first buckle structures are disposed on the lateral surface (see exploded view of Fig. 4A).  
3. The dust-proof adapter of claim 2, wherein the cap has an accommodation space, and an inner wall of the accommodation space has a plurality of second buckle structures corresponding to the plurality of first buckle structures (see threads at cap 24).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Theuerkorn in view of Huber et al. (WO-2015022402 A1).
Claims 4-5.  Theuerkorn discloses the invention of claim 3 however, Theuerkorn does not teach each first buckle structure has a notch and a buckle groove, which is connected to the notch and has a bending angle; after the each second buckle structure is embedded into the corresponding notch, the cap moves the second buckle structure to the corresponding buckle groove by rotating movement to make the cap fix on the adapter body.
Huber discloses a cap and lateral body locking mechanism having the first buckle structure has a notch (916) and a buckle groove (917), which is connected to the notch and has a bending angle (groove 917 has a 90 degrees bending angle); after the each second structure is embedded into the corresponding notch (cap 901 and threads), the cap moves the second buckle structure to the corresponding buckle groove by rotating movement to make the cap fix on the adapter body (See Fig. 9).  The cap has at least one positioning structure; after the second buckle structure moves to the corresponding buckle groove, the each positioning structure is embedded into the corresponding notch (cap and thread; Fig. 9).  It would have been obvious to one having ordinary skill in the art to recognize the locking mechanism (buckles, groove, and protrusion) of Huber would be modifiable to the adapter and dust cap of Theuerkorn.  One would be motivate to modify the locking mechanism of Huber to provide more secure and anti-rotation dust cap lock.

    PNG
    media_image2.png
    629
    454
    media_image2.png
    Greyscale

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Theuerkorn in view of Huber as applied to claim 5 above, and further in view of Scadden et al. (WO-2009073500 A1, hereinafter “Scadden”).		
Claim 6.  Theuerkorn in view of Huber teach the invention of claim 5, however, Theuerkorn in view of Huber do not teach the invention of claim 6 as recited.
Scadden teaches a dust cap (1304 in Fig. 121).  The dust cap has at least one second opening (facing the ferrule), the positioning structure (Fig. 121, exploded view showing the two separate halves) is disposed into the each second opening and has a cantilever and a positioning protrusion, an end of the cantilever (2320 in Fig. 140) is connected to a wall surface of the second opening, and another end of the cantilever is connected to the positioning protrusion; after the second buckle structure moves to the corresponding buckle groove, the positioning protrusion is embedded into the corresponding notch.

    PNG
    media_image3.png
    385
    517
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to recognize the providing a first and second buckle structure in a dust cap to provide passive alignment and redundant enclosure systems to ensure the optical elements are protected from the environment, dust and debris.  One having ordinary skill in the art would recognize any one of the securing buckle structure of Theuerkorn, Huber, and Scadden can be implemented individually or in combination to provide the necessary secured enclosure for the designed optical elements depending on the complexity of the structure.  One would be motivated to provide redundancy to a high-density optical adapter wherein the plural number of optical elements would require protection from the environmental moisture and debris.
Claim 7, Theuerkorn in view of Huber, and in further view of Scadden teach the lateral surface has a guiding structure for guiding the positioning protrusion to the notch when the cap rotates (Huber, 908, 907 in Fig. 9).
Claim 8.  Theuerkorn in view of Huber and in further view of Scadden teaches the guiding structure has a guiding groove and a guiding inclined surface, the guiding groove accommodates the positioning protrusion, and the guiding inclined surface is connected to the a side of the guiding groove to guide the positioning protrusion to the notch (See annotated figure of Scadden above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2874